Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 09/03/2020. Currently claims 1-5 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it claims an apparatus configured to perform a process for manufacturing a seepage irrigation pipe, however, the claim recitation essentially describing the details of process steps for the manufacturing a seepage irrigation pipe, but fails to distinctly point out as to what is really claimed as part of the structures of the overall apparatus. Therefore, it is not clear what is being claimed. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter of the apparatus that is being claimed.

Additionally, claim 1 recites the limitation "the process for manufacturing" in (line 1-2 of the claim recitation).  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5 depend on claim 1. Additionally, claims 3, and 5 fails to recite any structural apparatus limitation, and deals with materials worked on or intended application. Therefore, it is not clear what is really being claimed as apparatus.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C.103 as being obvious over Turner et al. (US Patent Number 4,003,408), hereafter, referred to as “Turner”, in view of Dahl et al. (US Patent Application Publication Number 2012/0305083 A1), hereafter, referred to as “Dahl”.

Regarding claim 1, Turner teaches in Fig. 4A, and 4B, an apparatus for manufacturing a seepage irrigation pipe. Turner teaches in Fig. 4A, that the apparatus comprises of an extruder (element 18) that mixes the product supplied by a hopper (element 19) (equivalent to feeder) passing through the screw (element 20) extruder. Turner also teaches in Fig. 5, the use of a die (element 34) (equivalent to a mold) that forms the porous pipe (element 10). Turner also teaches in Fig. 4B, that as the porous pipe (element 10) being extruded from the extruder die (element 34), it enters the cooling traugh (element 36) that cools the hot pipe. Turner further 

But Turner fails to explicitly teach the use of two extruder systems to form the two sections of irrigation pipe.  However. Dahl teaches in Fig. 1 the use of two extruder systems to form a piping system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Dahl and substitute the use two extruder system instead of the one extruder system to form two different sections of the pipe to have a system with higher throughput, and without chances of contaminating one system of materials with the other. Additionally, it would also have been obvious to any ordinary artisan that substituting a two extruders system instead of a single extruder is merely a matter of multiplication to improve the throughput and further improve the risk of contamination-free operation. Dahl also teaches the use of pipe cutter to cut the pipes to appropriate size as the finished pipes are extruded out from the mold and cooled off in the cooling traugh (para. [0030]).

Regarding claim 2, Turner teaches in Fig. 5, the use of a die (element 34) (equivalent to a mold) that forms the porous pipe (element 10).  It would have been obvious to any ordinary artisan that the inner and outer diameter of the mold would be a matter of product specification and therefore would be set based on product specification during the product optimization phase by regular experimentation.

Regarding claim 4, Dahl teaches the first extruder is connected with the second extruder through the pipe forming unit, and wherein the length of the effluent section, non-effluent section, and the total length of the pipe can be set freely, by teaching the extruder (element 10) is connected to the extruder (element 11) using the die (element 15), and it would have been obvious that the pipe section length would be set freely based on the product specification.

Regarding claims 3, and 5, the claims fail to recite any structural apparatus limitation, and deals with materials worked on or intended application, therefore, not given any significant weight in terms of patentability.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742